DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For purpose of compact prosecution, Examiner withdraws the rejection using Iyoha and rewrites the rejection using CN-103508652-A  as the primary reference because the structure and mapping is clearer. 
Applicant argues that the angle of declination/deflection (greater than 0° and less or equal to 5°) means the gas fuel conduit and oxygen conduit are not concentric structure (Remarks, p. 3 first paragraph). This is a contradiction to the concentric structure limitation set forth in the claim. It is not clear if the conduits are argued to be concentric or not. In the new rejection, Examiner relies on LeBlanc citing a ±10° from vertical declination/deflection angle that overlaps the claimed limitation. 
Applicant argues that Shen/Fang teach of a 15° angle between the breast walls. Shen/Fang teach of an example with 15°, however clarify a larger range of 0-80° (p. 3 Line 52). Moreover, the 15° example is close to 14°. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
Gitman is still relied upon for the flowmeter, valve, and control unit limitations. The new rejection includes LeBlanc to replace the concentric conduit structure of Iyoha and Brown teaches the gas fuel to oxygen ratio .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “included angle is greater than 0° and less or equal to 5°” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1 is objected to because of the following informalities:  
Claim 1 Line 6, “; and, the gas fuel flowmeter,” should not have a comma after and. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the gas fuel conduit and the oxygen conduit of the burner mounted on either of the two sides of the crown form an included angle, and the included angle is greater than 0° and less or equal to 5°”, and Claim 8 recites “the gas fuel conduit and the oxygen conduit forming an included angle of 0° to 5°”. The specification and drawings do not provide enough support to clarify the structural arrangement of this included angle whether this limitation refers to the conduit opening or the angle the burner is mounted. This limitation is given the broadest reasonable interpretation. Examiner interprets as the angle the burner (gas fuel/oxygen conduit) is mounted.
Dependent claims 2-3, 5, and 9-10 are rejected because they depend from and thus include all the limitations of claim 1/8 and do not solve the deficiencies thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (CN-103508652-A, English translation provided by Espacenet), and further in view of Gitman (US-4622007-A) and LeBlanc et al (US-6237369-B1).
Regarding claim 1 and 8, Fang teaches of a glass tank furnace (p. 1 Line 46) comprising a melting portion with a melting tank (p. 1 Line 46-47), at least two burners (Fig. 4) mounted on a crown (p. 1 Line 53) provided in the melting tank; each burner is provided with a gas fuel conduit for supplying gas fuel (gaseous fuel, p. 2 Line 13) and an oxygen conduit for supplying oxygen (gaseous oxidizer, p. 2 Line 13). 
The glass tank furnace comprises two breast walls at two sides, an angle between an injection direction of the burner and each of breast walls at two side of the glass tank furnace is 0° to 14° and an angle between the injection direction of the burner and each of a front wall and a rear wall of the glass tank furnace is 0° (p. 1 Line 53-55, Fig. 4).
Fang teaches of using gas fuel and oxygen (oxidizer, p. 3 Line 50); Fang does not expressly teach of the structure to incorporate the gas fuel and oxygen to the burner. In related oxy-fuel burner for refining glass art, Gitman teaches of gas fuel conduit for supplying gas fuel (fuel supplying line 58); an oxygen conduit for supplying oxygen (oxygen conduit 7 and channel 8); a gas fuel flowmeter (flowmeter 60) and a gas fuel control valve (valve 59/61); an oxygen flowmeter (flowmeter 53) and an oxygen control valve (valve 52/54); and the gas fuel flowmeter, gas fuel control valve, oxygen flowmeter, and the oxygen control valve are all connected to a control unit (Col. 4 Line 22-49). The gas fuel flowmeter and oxygen flow meter are configured to transmit the detected flow to the control unit (the flowmeters 60/56/50/53/70 reading on the various gauges or sensors that input to the control device, Col. 4 Line 41-49). Gitman teaches that the controlling valves 61/57/51/54/71 are configured to receive a control signal from the control system (Col. 5 Line 26-29), reading on a control signal, to continuously control the variation of fuel and oxygen needed for the combustion process (Col. 5 Line 33-56), reading on determination of the gas fuel flow rate and oxygen flow rate. It would be obvious to one of ordinary skill in the art at the time of invention to incorporate a conduit/valve/flowmeter/control unit system to a glass tank furnace to increase heating efficiency (Col. 2 Line 56-61), reduce excess oxidizing and the accelerated deterioration of expensive furnace components (Col. 1 Line 51-56).
Gitman teaches of fuel conduit 10 and oxygen conduit 8 that are angled to the combustion zone (Col. 3 Line 38-46, Fig. 1). Gitman’s fuel and oxygen conduit are outer and inner concentric, the inverse of the claimed invention. In related roof/crown mounted burner for glass refining art, LeBlanc teaches of a burner with a central gas fuel conduit and outer concentric oxygen conduit (Col. 5 Line 1-4). It would be obvious to one of ordinary skill in the art at the time of invention to modify the concentric gas fuel and oxygen conduits to have an inner gas fuel conduit and outer oxygen conduit as it is an easy substitution to one of ordinary skill in the art.
Gitman teaches that the ratio of fuel/oxygen is maintained close to stoichiometric (Col. 4 Line 54-55). LeBlanc teaches that the oxy-fuel ratio is typically set at 95-125% (Col. 5 Line 15-20), reading on a difference between the gas fuel flow rate and oxygen flow rate is less than 10% of the gas fuel flow rate or the oxygen flow rate. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a difference between the gas fuel flow rate and the oxygen flow rate that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
Regarding the limitation “the gas fuel conduit and the oxygen conduit of the burner mounted on either of the two sides of the crown form an included angle that is greater than 0° and less or equal to 5°. LeBlanc teaches that the oxy-fuel burner is positioned at an angle 90±10° relative to the glass melt (Col. 4 Line 58-60, Fig. 3). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected “an included angle” that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). Additionally, it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 2, according to modified Fang of claim 1, Gitman teaches that the control system continuously the supply of fuel and oxygen to control the ratio of fuel/oxygen (Col. 5 Line 26-56). The determination of the control signals and determination of the ratio of gas fuel flow to oxygen flow is anticipated by the control system of Gitman.

Regarding claim 5, according to modified Fang of claim 1, Fang teaches of the melting tank is configured to be divided into a first zone for raw material, a second zone for foam, and a third zone for clarification/fining (p. 3 Line 25). At least one burner is disposed at a position on the crown above the three zones (p. 3 Line 27-28).

Regarding claim 10, according to modified Fang of claim 8, Gitman teaches that the ratio of fuel/oxygen is maintained close to stoichiometric (Col. 4 Line 54-55). LeBlanc teaches that the oxy-fuel ratio is typically set at 95-125% (Col. 5 Line 15-20), reading on a difference between the gas fuel flow rate and oxygen flow rate is less than 10% of the gas fuel flow rate or the oxygen flow rate. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a difference between the gas fuel flow rate and the oxygen flow rate that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Claim(s) 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (CN-103508652-A, English translation provided by Espacenet), Gitman (US-4622007-A) and LeBlanc et al (US-6237369-B1) as applied to claim 1 and 8, and further in view of Brown et al (US-5405082A).
Regarding claim 3 and 9, according to modified Fang of claim 2 and 8, LeBlanc teaches that the oxy-fuel ratio is typically set at 95-125% (Col. 5 Line 15-20). In related automated oxy-fuel burner for glass melting art, Brown teaches of an oxygen velocity to gas velocity ratio between 1/1 and 3/1 (Col. 5 Line 15-18). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a gas flow to oxygen flow ratio that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20010039813-A1, US-20030024271-A1 teach of plurality of burners mounted on the crown/roof of a melt furnace tank
US-20100300153-A1, US-20120151966-A1 teach of plurality of burners mounted on the crown/roof of a melt furnace tank and concentric gas fuel/oxygen conduits at different angles
US-4907961-A, US-7273583-B2, WO-2010144286-A1, US-20130086949-A1, US-20130122442-A1 teach of concentric gas fuel/oxygen conduits
CN-103086585-A teach of incorporating flowmeter and control valves to the burner of glass melting burners
US-4923391-A teach of a control unit with valves of concentric gas fuel/oxygen conduits
US-6132204-A teach of the angle of the burner opening
US-20140090421-A1, US-20140090422-A1, CN-203613091-U teach of similar glass tank furnaces with burners on the roof/crown with angled orientation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741